                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

BERNA NABATANZI,                              )
No. Axxxxx6848,                               )
                                              )
                     Petitioner,              )
                                              )
       vs.                                    )        Case No. 19-cv-901-SMY
                                              )
DAMON ACUFF, in his official capacity as )
Warden, Pulaski County Detention Center, )
                                              )
LOUIS (LOUIE) ZAMORA, in his official )
capacity as Acting Field Office Director,     )
Chicago Field Office, U.S. Immigration &      )
Customs Enforcement,                          )
                                              )
MATTHEW T. ALBENCE, in his official           )
Capacity as Deputy Director and Senior        )
Official Performing the Duties of Director of )
U.S. Immigration & Customs Enforcement, )
                                              )
and                                           )
KEVIN MCALEENAN, in his official              )
Capacity as Acting Secretary of the U.S.      )
Department of Homeland Security,              )
                                              )
                     Respondents.             )

                                          ORDER


YANDLE, District Judge:

       On September 26, 2019, the parties filed a Joint Stipulation of Voluntary Dismissal (Doc.

16) pursuant to F.R.C.P. 41(a)(1)(A)(ii).     Petitioner Berna Nabatanzi was released from

immigration detention on September 17, 2019 and has thus been granted the relief she sought in

this case. Accordingly, this action is DISMISSED WITHOUT PREJUDICE pursuant to Rule




                                               1
41(a)(1)(A)(ii). The Clerk of Court is DIRECTED to close this case and enter judgment

accordingly.

       IT IS SO ORDERED.

       DATED: September 27, 2019


                                             s/ Staci M. Yandle
                                             STACI M. YANDLE
                                             United States District Judge




                                         2
